       Case 2:20-cr-20210-TLP Document 2 Filed 11/19/20 Page 1 of 2             PageID 3
WINNIG
                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                       Plaintiff,               )          CR. No.   ;}0-(~ ;)Oif\O         -"Tl_~
                                                )
  v.                                            )          18   u.s.c. § 922(g)(1)
                                                )          18   u.s.c. § 922(g)(9)
  DOUGLAS WILLIAMS                              )
                                                )
                       Defendant.               )


                                    INDICTMENT

  THE GRAND JURY CHARGES:

                                             COUNT 1

          On or about May 18, 2020 , in the Western District of Tennessee , the defendant,

                                    DOUGLAS WILLIAMS

  knowing he had previously been convicted of a crime punishable by imprisonment for a

  term exceeding one year, knowingly possessed a firearm , that is, a Taurus 9mm caliber

  pistol , and the firearm was in and affecting interstate commerce , in violation of Title 18,

  United States Code , Section 922(g)(1 ).



                                             COUNT 2

          On or about May 18, 2020 , in the Western District of Tennessee , the defendant,

                                    DOUGLAS WILLIAMS

  knowing he had previously been convicted of a misdemeanor crime of domestic violence,

  knowingly possessed a firearm , that is, a Taurus 9mm caliber pistol, and the firearm was
   Case 2:20-cr-20210-TLP Document 2 Filed 11/19/20 Page 2 of 2              PageID 4




in and affecting interstate commerce , in violation of Title 18, United States Code, Section

922(g)(9) .

                                                 TRUE BILL:


                                                 FOREPERSON



DATED:   - - - - - - -- -- -

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY




                                             2
